Citation Nr: 0945807	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-39 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Propriety of the reduction of the disability rating for 
right knee instability from 20 percent to 10 percent. 

2.  Propriety of the reduction of the disability rating for 
left knee strain from 10 percent to 0 percent. 

3.  Entitlement to a disability rating in excess of 10 
percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to 
November 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in May 2006 and April 2008 by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  

The issue of entitlement to an increased disability rating 
for bilateral pes planus is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record did not demonstrate actual 
improvement in the Veteran's service-connected right knee 
instability and was not otherwise an adequate basis for 
reducing the 20 percent disability rating.

2.  Currently, the Veteran's service-connected right knee 
instability is manifested by pain and mild varus deformity of 
10 degrees that is consistent with no more than moderate 
subluxation and/or lateral instability.  

3.  The medical evidence of record is at equipoise as to 
whether actual improvement in the Veteran's service-connected 
left knee strain was sustained and, therefore, was not 
otherwise an adequate basis for reducing the 10 percent 
disability rating.

4.  Currently, the Veteran's service-connected left knee 
strain is manifested by pain, crepitus on motion and 
enthesopathic changes of the left distal quadriceps.


CONCLUSIONS OF LAW

1.  The 20 percent rating previously in effect for right knee 
instability was not properly reduced, and the criteria for 
restoration of the 20 percent rating are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, (West 2002); 38 C.F.R. 
§§ 3.105(e), 3.344, 4.71a, Diagnostic Code (DC) 5257 (2009).

2.  The criteria for a disability rating in excess of 20 
percent for right knee instability are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, (West 2002); 38 C.F.R. § 4.71a, 
DC 5257 (2009).

3.  The 10 percent rating previously in effect for left knee 
strain was not properly reduced, and the criteria for 
restoration of the 10 percent rating are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, (West 2002); 38 C.F.R. 
§§ 3.105(e), 3.344, 4.71a, DC 5003, 5257, 5260 and 5261 
(2009).

4.  The criteria for a disability rating in excess of 10 
percent for left knee strain are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, (West 2002); 38 C.F.R. §§ 4.71a, 
DC 5003, 5257, 5260 and 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

By way of a July 2003 rating decision, the RO initially 
awarded a separate 10 percent disability rating for right 
knee instability under DC 5257, effective April 29, 2003.  In 
a February 2005 rating decision, this evaluation was 
increased to 20 percent, effective October 7, 2004.

In a May 2006 rating decision, the RO granted service 
connection for left knee strain and awarded a 10 percent 
disability rating for left knee strain under DC 5260, 
effective August 23, 2005.

In an April 2008 rating decision, the disability rating for 
right knee instability was reduced from 20 to 10 percent, and 
the disability rating for left knee strain was reduced from 
10 percent to 0 percent.  The reductions were effective on 
November 30, 2007, and based on the findings of a February 
2008 VA examination.

The Veteran essentially contends that his service-connected 
right knee instability and left knee strain have not improved 
to warrant the reduction in ratings.

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  See 
38 U.S.C.A. § 1155 (West 2002).  See Greyzck v. West, 12 Vet. 
App. 288, 292 (1999) and cases cited therein. 

Procedurally, where a reduction in an evaluation of a 
service-connected disability is considered warranted and the 
lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance must be 
prepared setting forth all material facts and reasons.  In 
addition, the RO must notify the veteran that he has 60 days 
to present additional evidence showing that compensation 
should be continued at the present level.  The veteran is 
also to be informed that he may request a predetermination 
hearing, provided that the request is received by VA within 
30 days from the date of the notice.  If no additional 
evidence is received within the 60 day period and no hearing 
is requested, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
veteran expires.  38 C.F.R. § 3.105(e).

However, applicable to the present case, in precedential 
opinion VAOPGCPREC 71-91 (Nov. 1991), VA's General Counsel 
held that the provisions of 38 C.F.R. § 3.105(e) do not apply 
where there is no reduction in the amount of compensation 
payable.  See also VAOPGCPREC 29- 97 (Aug. 1997).  It 
reasoned that this regulation is only applicable where there 
is both a reduction in evaluation and a reduction or 
discontinuance of compensation payable.  

The April 2008 rating decision that reduced the evaluations 
for right knee instability and left knee strain did not 
result in a reduction of the payment of compensation 
benefits.  The RO also granted increases in the Veteran's 
service-connected bilateral ankle disabilities from 0 to 10 
percent per ankle, effective the same day as the reductions 
to the bilateral knee disabilities (i.e., November 30, 2007).  
(See April 2008 rating decision and notice letter.)  As a 
result his combined evaluation remained at 50 percent.  See 
38 C.F.R. § 4.25 (combined ratings table) and 38 C.F.R. 
§ 4.26 (bilateral factor).  In other words, where the 
evaluation of a specific disability is reduced but the amount 
of compensation is not reduced because of a simultaneous 
increase in the evaluation of one or more other disabilities, 
§ 3.105(e) is not applicable.  See also Stelzel v. Mansfield, 
508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not 
obligated to provide a Veteran with sixty days notice before 
making a disability ratings decision effective if the 
decision did not reduce the overall compensation paid to the 
Veteran).  Therefore, the reduction ordered in the April 2008 
rating decision is not deemed improper on the basis that the 
RO did not comply with the procedural requirements of 
38 C.F.R. § 3.105(e).

VA benefits recipients, however, may be afforded greater 
protections under 38 C.F.R. § 3.344.  see also Dofflemyer v. 
Derwinski, 2 Vet. App. 277 (1992).  Rating agencies will 
handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
The requirements for reduction of ratings in effect for five 
years or more are set forth at 38 C.F.R. § 3.344(a) and (b), 
which prescribe that only evidence of sustained material 
improvement under the ordinary conditions of life, as shown 
by full and complete examinations, can justify a reduction; 
these provisions prohibit a reduction on the basis of a 
single examination.  See Brown v. Brown, 5 Vet. App. 413, 
417-18 (1995). 

However, with respect to other disabilities that are likely 
to improve (i.e., those in effect for less than five years), 
re-examinations disclosing improvement in disabilities will 
warrant a rating reduction.  38 C.F.R. § 3.344(c).  
Specifically, it is necessary to ascertain, based upon a 
review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in disability 
and whether examination reports reflecting change are based 
upon thorough examinations.  In addition, it must be 
determined that an improvement in a disability has actually 
occurred and that such improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  See Brown, 5 Vet. App. 
at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 
38 C.F.R. 3.344(c).

In the present case, the previous ratings have been in effect 
for less than five years.  In particular, the 20 percent 
rating for the Veteran's right knee instability was assigned 
effective October 2004 and was reduced to 10 percent 
effective November 2007; and the 10 percent rating for his 
left knee strain was assigned effective August 2005 and was 
reduced to 0 percent effective November 2007.  Accordingly, 
the provisions of 38 C.F.R. § 3.344(a) and (b) do not apply 
in this case.  

Finally, in determining whether a reduction was proper, the 
Board must focus upon evidence available to the RO at the 
time the reduction was effectuated, although post-reduction 
medical evidence may be considered in the context of 
evaluating whether the condition had actually improved.  Cf. 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It 
should be emphasized, however, that such after-the-fact 
evidence may not be used to justify an improper reduction.  

Right Knee Instability

The Veteran's right knee instability is rated under DC 5257 
for impairment of the knee.  

Under DC 5257, a 10 percent rating for knee impairment is 
warranted for slight impairment, including recurrent 
subluxation or lateral instability of the knee.  An 
evaluation of 20 percent requires moderate impairment, 
including recurrent subluxation or lateral instability of the 
knee.  An evaluation of 30 percent requires  severe 
impairment, including recurrent subluxation or lateral 
instability of the knee.  38 C.F.R. § 4.71a.

In considering the history of the Veteran's right knee 
instability, the Board notes that the 20 percent rating, 
which the Veteran seeks to have restored, was awarded based 
on a November 2004 VA examination.  At that time, his primary 
complaint was of daily right knee pain and swelling, 
aggravated by prolonged standing/walking and climbing stairs.  
The Veteran was employed as a custodian with the US Post 
Office and was able to do his work adequately despite his 
symptoms.  His activities of daily living were only minimally 
affected.  

Examination of the right knee revealed moderate generalized 
atrophy of the quadriceps muscles.  Range of motion was 0 to 
100 degrees and any attempt at motion beyond that point was 
painful.  There was a hypertrophic ridge along the articular 
surface of the medial aspect of the medial femoral condyle, 
which was quite palpable.  There was a considerable amount of 
coarse crepitance on McMurray testing, but this was not 
considered suggestive of a meniscal tear.  There was minimal 
effusion present and evidence of some soft tissue or synovial 
thickening about the joint and some increase in the size of 
the infrapatellar fat pad, all suggestive of degenerative 
changes.  There was a grade-2+ Lachmann's test and minimal to 
grade-1 anterior drawer sign, but no positive pivot shift.  
X-rays of the right knee showed tri-compartmental 
degenerative changes worse at the medial and patella femoral 
spaces with narrowing and prominent marginal osteophyte 
formation.  No fractures were identified, and there was no 
significant change from previous studies.  The diagnosis was 
degenerative joint disease, tri-compartmental, right knee.  

During VA examination in March 2006, the Veteran's complaints 
of constant right knee pain were largely unchanged.  He wore 
a knee brace, as ordered by his physician, for worsening 
symptoms and to control locking sensations in his knee.  He 
avoided walking, repeated bending, and prolonged standing as 
much as possible.  He was only able to climb one flight of 
stairs or drive one hour before having to rest because of 
pain.  There were no other flare-ups described.  The Veteran 
walked with an antalgic gait favoring his right lower 
extremity.  On examination, there was no swelling noted, but 
there was tenderness on range of motion with flexion to 90 
degrees.  McMurray's test was positive, but Lachmann's test 
was negative.  Repetitive motion revealed 10 degrees 
decreased range of motion secondary to pain, fatigue, 
weakness and lack of endurance.  X-rays revealed severe 
narrowing of the medial joint space with slight lateral 
subluxation of the tibia and marginal osteophytes.  There 
were also moderately-severe degenerative changes noted at the 
patellofemoral space with large osteophytes.  These findings 
were not significantly changed from the previous study.  

Other evidence includes a November 2007 statement in which a 
VA physician notes the Veteran's right knee had progressed to 
the degree that he requires a total knee replacement.  

During the February 2008 VA examination, that was the basis 
for the rating reduction, the Veteran described his knee pain 
as 10/10, particularly during cold rainy weather, but 
otherwise was 6-7/10.  He had taken a number of days off from 
work for flare-ups lasting 3-5 days, but had no actual 
periods of incapacitation.  He continued to wear a knee brace 
and could only sit for 2-1/2 hours before his knee became 
stiff.   He could no longer run, but his biggest problem was 
climbing stairs.  He did not need help with daily chores.  
The Veteran was able to walk comfortably and could squat up 
to 50 degrees.  Romberg test was negative.  Examination of 
the right knee revealed mild varus deformity of 10 degrees 
and mild tenderness over the medial side with no evidence of 
effusion.  Patellar movements were normal.  Range of motion 
was limited to 90 degrees of flexion due to complaints of 
pain on repetitive testing.  There was no evidence of 
instability, excessive laxity, swelling, muscle wasting, or 
abnormal muscle power.  X-rays revealed advanced 
tricompartmental degenerative arthrosis of the right knee 
which may be post-traumatic or secondary to ligamentous 
instability.  The assessment was instability and arthritis of 
the right knee.

After reviewing the medical evidence of record, the Board 
does not believe that the Veteran's subjective reports of the 
continued severity of his right knee disability, when 
measured against the treatment records on file, reflect an 
improvement in his right knee instability.  See 38 C.F.R. §§ 
4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; 
Schafrath, 1 Vet. App. at 594.  His major complaint has been, 
and continues to be right knee pain and the November 2004, 
March 2006 and February 2008 VA examinations do not indicate 
any change in that portion of the Veteran's symptomatology.  
Although the February 2008 VA examination suggests 
improvement in that the examiner noted there was no 
instability or excessive laxity of the right knee, he 
nevertheless diagnosed the Veteran to have instability of the 
right knee.  Furthermore, there were VA treatment records in 
the claims file that show treatment for the Veteran's 
complaints of pain in the right knee with a diagnosis of 
severe degenerative joint disease and a recommendation that 
the Veteran undergo a total knee replacement.  In addition, 
the evidence of record shows the Veteran was attempting to 
obtain a temporary and/or permanent light duty at his place 
of employment due to his right knee disability during the 
time since the last VA examination in March 2006.  

Thus, the Board concludes that the medical evidence overall 
is inconsistent with finding that any improvement in the 
Veteran's right knee instability is reasonably certain to be 
maintained under the conditions of ordinary life and work.  
This determination is supported by the November 2007 opinion 
by a VA staff physician who indicated that the Veteran's 
right knee disability had progressed to the degree that a 
total knee replacement was required.  

Since the record does not show evidence of a clear 
improvement to warrant a rating reduction for the Veteran's 
service-connected right knee instability, the 20 percent 
rating is restored as of November 30, 2007.

Given the submission of post-reduction evidence, the Board 
has also considered whether a disability in excess of 20 
percent is warranted.  Although the Veteran has an antalgic 
gait and uses a knee brace to help with stability, the 
clinical findings do not show that his service-connected 
right knee instability has, at any time, been manifested by 
more than moderate impairment.  The Veteran's complaints and 
objective clinical findings from VA examinations in 2004, 
2006, and 2008, while arguably a means to support the current 
20 percent rating, are not a sufficient basis upon which to 
assign a rating higher than that.  In the absence of symptoms 
of severe subluxation or lateral instability, and with due 
consideration to the provisions of 38 C.F.R. § 4.7, an 
evaluation in excess of 20 percent under DC 5257 is not 
warranted.

Moreover, the Board notes that the Court has held that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 regarding functional 
loss due to pain on use or due to flare-ups, are not for 
application in regard to a rating under DC 5257, as here, 
which is not predicated on range of motion.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  Therefore, no greater 
benefit can flow to the Veteran.  The only possibilities for 
a higher disability evaluation based on limitation of motion 
of the right knee would be under DC 5256, reflective of 
ankylosis, DC 5258, for dislocation of the semilunar 
cartilage, or under DC 5262, for nonunion of the tibia and 
fibula, none of which are present in this case. 

The preponderance of the evidence is, therefore, against 
assigning a disability rating in excess of 20 percent for 
right knee instability.  

Left knee strain

The Veteran's left knee strain is rated under DC 5260 for 
limitation of flexion.  DC 5260 provides that flexion limited 
to 60 degrees warrants a noncompensable rating; flexion 
limited to 45 degrees warrants a 10 percent rating; flexion 
limited to 30 degrees warrants a 20 percent rating; and 
flexion limited to 15 degrees warrants a 30 percent rating.  
38 C.F.R. § 4.71a.  The Board notes that, under the VA rating 
schedule, normal range of motion of the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71a, 
Plate II.

The Board notes that the 10 percent rating, which the Veteran 
seeks to have restored, was awarded based on a March 2006 VA 
examination report.  At that time, he reported that he first 
noticed aching in his left knee around 2003, which has 
persisted since then and now wears a knee brace for 
steadiness.  On examination there was no swelling or 
effusion.  Range of motion of the left knee showed flexion to 
100 degrees with some tenderness.  Flexion was further 
decreased to 90 degrees after repetitive motion secondary to 
pain, fatigue, weakness and lack of endurance.  X-rays showed 
an enthesophyte off of the anterior superior patella with no 
other abnormality noted.  

Concerning the reduction of the left knee from 10 percent to 
0 percent, the evidence of record at the time of the 
reduction included VA clinical records from 2007 and VA 
examination report from February 2008.  VA treatment records 
show the Veteran was treated on multiple occasions for knee 
complaints.  The Board notes that, despite the Veteran's 
report of having a Baker's cyst behind his left knee, these 
records fail to make any objective finding to confirm the 
Veteran's report; nor do they relate any of the Veteran's 
symptoms to this condition.  Rather these treatment records 
show a continuity of symptoms of the left knee, including 
pain on motion and limitation of motion, which his treating 
physicians have associated with osteoarthritis.  

At the February 2008 VA examination, the Veteran complained 
of pain and limitation of motion in the left knee.  
Examination revealed crepitus on motion, but no tenderness or 
effusion on the knee.  Range of motion was normal at 0 to 140 
degrees.  There was no evidence of excessive laxity, 
instability, muscular wasting, or abnormal power.  X-rays 
again showed enthesopathic changes at the left distal 
quadriceps.  Despite the lack of objective findings, the 
examiner diagnosed the Veteran to have a strained left knee.  
The Board notes that the Veteran again reported having been 
diagnosed to have a Baker's cyst, but nothing was found on 
objective examination, and the examiner did not attribute any 
of the Veteran's symptoms to this reported condition. 

In considering the appropriateness of the reduction of the 
disability rating for the left knee, the Board must not only 
consider whether the evidence is consistent with a rating 
under DC 5260, but also must consider whether a compensable 
disability rating is warranted under any other applicable 
diagnostic code.  To that end, the following diagnostic 
criteria are applicable.

Limitation of extension of the leg is rated noncompensable at 
5 degrees, 10 percent at 10 degrees, 20 percent at 15 
degrees, 30 percent at 20 degrees, 40 percent at 30 degrees, 
and 50 percent at 45 degrees.  38 C.F.R. § 4.71a, DC 5261 
(2009). Separate ratings may be assigned for disability of 
the same joint under DC 5260 (limitation of flexion of the 
leg) and DC 5261 (limitation of extension of the leg).  
VAOPGCPREC 9-04 (Sept. 17, 2004), published at 69 Fed. Reg. 
59,990 (2006).  Specifically, where a Veteran has both a 
limitation of flexion and a limitation of extension of the 
same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  Id.

Under Diagnostic Code 5003, arthritis established by x-ray 
findings is rated on the basis of limitation of motion of the 
affected joints.  When however, the limited motion of the 
specific joint or joints involved would be noncompensable 
under the appropriate diagnostic codes, a 10 percent rating 
is assigned for each involved major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 (2009).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, however, arthritis is rated 
as 10 percent disabling when shown by x-ray evidence of the 
involvement of two or more major joints or two or more minor 
joint groups, or as 20 percent disabling when show by x-ray 
evidence of the involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  Id.

Furthermore, it is the intention of the rating schedule to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating.  
38 C.F.R. § 4.59 (2009).  With any form of arthritis, painful 
motion is an important factor of disability.  Crepitation 
either in the soft tissues such as the tendons or ligaments, 
or crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Id.

In comparing the medical evidence upon which the 10 percent 
evaluation was initially predicated, with the evidence upon 
which the reduction to a 0 percent evaluation was based, the 
Board acknowledges that the February 2008 VA examination 
findings appear to indicate an improvement in the Veteran's 
left knee strain.  However, the VA treatment records cast 
doubt that a clear improvement was shown at the time of the 
reduction.  This determination is supported by his subjective 
complaints of pain, the X-ray evidence of enthesopathic 
changes, the 2007 VA treatment records which show treatment 
for continued knee complaints, as well as the positive 
findings of crepitus on VA examination in 2008.  The Board 
finds this evidence sufficient to rate him a minimum 10 
percent under 4.59, which the apparently RO did not consider.  

Furthermore, when considering the Veteran's left knee 
disability under all applicable diagnostic codes and after 
resolving reasonable doubt in favor of the Veteran, the Board 
concludes that the criteria for a 10 percent disability 
rating are met in accordance with the provisions of 38 C.F.R. 
§ 4.59.  That is, the veteran has consistently complained of 
pain and limitation of motion in his left knee.  Although the 
rating schedule does not require a separate rating for pain, 
the veteran's pain must be considered in evaluating his 
service-connected disorder.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).  Moreover, the X-ray evidence clearly showed 
enthesopathic changes in the knee and crepitation was clearly 
noted on physical examination.  Both of these indicate 
arthritic changes in the knee.  The veteran's complaints are, 
therefore, plausible in light of the evidence.  

Since the record does not show evidence of a clear 
improvement of the left knee disability and a 10 percent 
disability rating is warranted under an alternative method of 
evaluating the disability, the 10 percent rating is restored 
as of November 30, 2007.

Given the submission of post-reduction evidence, the Board 
has also considered whether a disability in excess of 10 
percent is warranted.  

Based on the preceding evidence, the criteria for a rating in 
excess of 10 percent have not been met.  The April 2008 VA 
examination revealed little clinical data to support a 
finding of more than minimal symptomatology associated with 
the Veteran's left knee disability, and the 2007 VA treatment 
records, although indicating loss of motion and pain, do not 
provide sufficient detail to support a higher evaluation.  
Thus, the evidence fails to show the Veteran's left knee 
strain is productive of a level of limited motion, which 
would allow for the assignment of even a noncompensable 
rating under DCs 5260 and 5261(flexion limited to 60 degrees 
and/or extension limited to 5 degrees, respectively) .  

The Board has considered DeLuca v. Brown, 8 Vet. App. 202 
(1995), in reaching its conclusion in this case and, although 
the Veteran's left knee is symptomatic, he has at most 
minimal loss of range of motion despite his complaints.  
Furthermore, the lay and medical evidence has failed to 
establish that pain or flare-ups result in additional 
functional loss of the left knee.  Thus, the Board finds that 
the 10 percent disability rating adequately compensates him 
for his left knee disability.  As such, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 have been considered, but do not 
provide a basis for the assignment of a higher rating under 
these circumstances.  Although the Board is required to 
consider the effect of the Veteran's pain when making a 
rating determination, and has done so in this case, the 
Rating Schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

In addition, the range of motion findings of record do not 
support the assignment of separate ratings for impairment of 
flexion and extension, as the documented ranges reported fall 
outside of the criteria.  VAOPGCPREC 9-04.  

The only possibilities for a higher disability evaluation 
would be under DC 5256 for ankylosis, DC 5257 for subluxation 
and/or lateral instability, DC 5258 for dislocation of the 
semilunar cartilage, or DC 5262 for nonunion of the tibia and 
fibula, none of which the objective medical evidence 
establishes are present in this case. 

The preponderance of the evidence is, therefore, against 
assigning a disability rating in excess of 10 percent for 
left knee strain.  


II.  Extraschedular Considerations and Conclusion

The Board has also considered the Veteran's complaints as 
well as testimony provided during his Videoconference hearing 
in July 2009.  He essentially reiterated previously submitted 
information regarding his symptoms and complaints made during 
VA examinations and outpatient evaluations.  But inasmuch as 
the objective evidence does not substantiate his subjective 
complaints, his testimony alone does not suffice to assign 
higher ratings.  There is no means to increase the current 
ratings based on the medical evidence of record.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this regard, the Board finds that there has 
been no showing by the Veteran that the right knee and left 
knee disabilities have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).




III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the procedural issues raised in the rating 
reductions for the right knee and left knee disabilities, as 
noted previously the notice procedures applicable to rating 
reductions are found in other specific regulations, and VA 
must comply with those provisions rather than the notice and 
duty provisions in the VCAA.  See 38 C.F.R. § 3.105(e); see 
also VAOPGCPREC 71-91 ( Nov. 1991) (where the evaluation of a 
specific disability is reduced, but the amount of 
compensation is not reduced because of a simultaneous 
increase in the evaluation of one or more other disabilities, 
section 3.105(e) does not apply); see also VAOPGCPREC 29- 97 
(Aug. 1997).  Therefore, no further discussion of the VCAA is 
required with respect to the procedural propriety of the 
reductions of the right and left knee disabilities.

That notwithstanding, in letters dated in October 2004, 
August 2005, and February 2008, the RO informed the Veteran 
of its duty to assist him in substantiating his claims for an 
increased ratings under the VCAA, and the effect of this duty 
upon his claims.  The letters also informed him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  

However, recently, the U.S. Court of Appeals for Veterans 
Claims concluded that, for an increased rating claim, VCAA 
notice should include notice that evidence of increased 
severity of the disorder or of greater interference with work 
or activities of daily life is required to support a claim 
for increased evaluation; that it include at least general 
notice of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Here, the Veteran was not provided this more detailed notice 
in the aforementioned letters, however, he is found to have 
actual knowledge as to this point.  He was advised of his 
opportunities to submit additional evidence and was informed 
that, at a minimum, he needed to submit evidence showing his 
service-connected disabilities had increased in severity.  
Throughout this appeal, he has discussed the symptoms of his 
knee disabilities, with particular emphasis on the impact 
that the disabilities had on his ability to perform various 
activities and such assertions are found to demonstrate an 
understanding of the need to provide evidence regarding the 
impact of his service-connected knee disabilities on his 
everyday life.  Therefore, to the extent that notice in this 
case does not entirely conform with Vazques-Flores, this is 
not found to prejudice the Veteran here.  Moreover, neither 
the Veteran nor his representative has asserted such and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders, supra.

The purposes of the notice requirements have not been 
frustrated, and any error in failing to provide additional 
notice has not affected the essential fairness of the 
adjudication process because the Veteran had actual knowledge 
of what information and evidence is needed to establish his 
claims.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  His in-service and 
pertinent post-service treatment reports are of record and 
the RO obtained VA examinations where necessary.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  




ORDER

The April 2008 reduction of the rating for the Veteran's 
right knee instability was improper, and the 20 percent 
disability rating is restored, effective November 30, 2007.

Entitlement to a disability rating in excess of 20 percent 
for right knee instability is denied. 

The April 2008 reduction of the rating for the Veteran's left 
knee strain was improper, and the 10 percent rating is 
restored, effective November 30, 2007.

Entitlement to a disability rating in excess of 10 percent 
for left knee strain is denied.


REMAND

The Veteran contends that his service-connected pes planus is 
more disabling than the current 10 percent disability rating 
reflects.  

He asserts, and the medical evidence suggests, that his pes 
planus may have increased in severity.  Of particular 
significance is his testimony provided during a July 2009 
Board hearing.  At that time he testified that he had 
developed painful calluses on the balls of both feet.  

The evidence of record includes a March 2006 VA examination 
report.  The Veteran's primary complaint was of an aching 
sensation in both feet.  Prolonged standing and walking 
increase the symptoms.  Examination revealed flat feet with 
some tenderness present on the bottom of both feet.  There 
was no sign of inflammation or evidence of calluses.  The 
Achilles tendon appeared midline in both feet and weight 
bearing appeared normal.  

During VA outpatient evaluation in September 2007, there was 
a hyperkeratotic lesion present on the sub right foot between 
the first and second metatarsals.  There was also collapse of 
the medial longitudinal arch upon weight bearing.  The 
clinical impression was pes planus with excessive pronation.  

On VA examination in February 2008, examination showed the 
feet to have mild swelling and tenderness over the left first 
metatarsalphalangneal joint.  There were no callosities or 
other skin lesions.  There was no evidence of any uneven shoe 
wear.  

Subsequent to that examination, the Veteran was evaluated on 
an outpatient basis by VA in April 2009.  At that time there 
were multiple small hyperkeratotic lesions on the plantar 
aspects of both feet.  The clinical impression was pes planus 
with excessive pronation.  

Based on the current evidence of record, it is unclear 
whether the Veteran's service-connected pes planus is 
manifested by marked pronation or characteristic callosities 
such that an increased rating is warranted.  Therefore to 
ensure that the record reflects the current severity of the 
Veteran's condition, the Board finds that a more 
contemporaneous examination is needed to properly evaluate 
the service-connected pes planus under consideration.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a 
duty to provide the veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered "contemporaneous").  
The examination should include a review of the claims file 
and past clinical history, with particular attention to the 
severity of present symptomatology, as well as any 
significant pertinent interval medical history since his VA 
examination in 2008.  


Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran additional or 
corrective VCAA notice with regard to the 
claimed disability, such as providing him 
with updated notice of what evidence has 
been received and not received by VA, as 
well as who has the duty to request 
evidence, and what development must be 
undertaken by VA in accordance with 
applicable case law.  See generally 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5103, 5103A; 38 C.F.R. § 3.159.  

2.  The Veteran should also be asked to 
provide any medical records, not already 
in the claims file, pertaining to 
treatment or evaluation of his service-
connected pes planus since April 2009, or 
to provide the identifying information 
and any necessary authorization to enable 
the AMC/RO to obtain such evidence on his 
behalf.  All attempts to procure records 
should be documented in the file.  If the 
records identified by the Veteran are 
unavailable, a notation to that effect 
should be inserted in the file.  He and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the Veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

3.  The Veteran should then undergo 
appropriate VA examinations to determine 
the severity of his bilateral pes planus.  
All appropriate testing should be 
conducted.  The claims folder must be 
made available to the examiner(s) for 
review of the case, and the examination 
report(s) should include discussion of 
the Veteran's documented medical history 
and assertions.  A notation to the effect 
that this record review took place should 
be included in the report.  Any disabling 
manifestations specifically attributable 
to the Veteran's service connected pes 
planus must be fully outlined and 
differentiated from symptoms caused by 
any non service-connected foot disorders.

The examiner is to comment on whether the 
bilateral pes planus is:

a) severe, with objective evidence 
of marked deformity (pronation, 
abduction, etc.), pain on 
manipulation and use accentuated, 
indication of swelling on use, and 
characteristic callosities; or

b) pronounced, with objective 
evidence of marked pronation, 
extreme tenderness of the plantar 
surfaces of the feet, marked inward 
displacement, severe spasm of the 
tendo achillis on manipulation, and 
whether the disability has or has 
not improved with the use of 
orthopedic shoes or appliances.

The examiner also should render an 
opinion, based upon best medical 
judgment, as to whether, and to what 
extent, the Veteran experiences any 
additional functional loss (beyond that 
which is demonstrated clinically) due to 
pain and/or any of the other symptoms of 
the bilateral flat foot noted above 
during flare-ups and/or with repeated 
use.  To the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.

The examiner should also indicate the 
effect the pes planus disability has, if 
any, on the Veteran's current level of 
occupational impairment.  Specifically, 
the examiner should render an opinion as 
to whether service-connected pes planus 
causes marked interference with 
employment, or the need for frequent 
periods of hospitalization.  

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the Veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 
VCAA and any other legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


